Citation Nr: 9900362	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

3.  Entitlement to an increased (compensable) evaluation for 
a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran was on active duty from October 1964 to October 
1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veterans claims for 
compensable evaluations for right ear hearing loss, 
hemorrhoids and a skin disorder. 

The Board notes that, during his hearing before a hearing 
officer at the RO in July 1997, the veteran appears to have 
raised the issue of whether new and material evidence has 
been submitted to reopen his claim for service connection for 
tinnitus.  As this matter has not been procedurally developed 
for appellate review, the Board refers it back to the RO for 
appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
benefits sought on appeal.  He maintains that his service-
connected right ear hearing loss is more severely disabling 
than currently evaluated, as he has problems understanding 
what people are saying.  He also asserts that his service-
connected hemorrhoids are more severely disabling than 
currently evaluated, as this condition is manifested by 
constant pain and irritation, with occasional rectal 
bleeding.  Finally, he argues that his service-connected skin 
disorder is manifested by constant itching, burning and pain 
on his back and groin area, thereby warranting a compensable 
evaluation. Therefore, increased evaluations for these 
disabilities have been sought.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a compensable evaluation for the 
veterans right ear hearing loss and hemorrhoids.  It is also 
the decision of the Board that the evidence supports a 10 
percent evaluation for the veterans skin disorder. 


FINDINGS OF FACT

1.  The veteran currently manifests level II hearing loss in 
his right ear, while service connection for left ear hearing 
loss has not been established.

2.  The veterans hemorrhoids are currently shown to be no 
more than mild or moderate.

3.  The veterans skin disorder currently is manifested by 
subjective complaints of constant itching over his back and 
groin area, with objective evidence of scars and lesions on 
his back, which have been described as erythematous and 
perifollicular.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.14, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (1998).

2.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.114, Diagnostic Code 
7336 (1998).

3. The criteria for a 10 percent evaluation for a skin 
disorder have been met.   38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.20, 4.27, 4.118, 
Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veterans 
claims are plausible and capable of substantiation and are 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed; thus, no further assistance to 
the veteran is required in order to comply with the duty to 
assist as mandated by 38 C.F.R. § 5107(b).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.




I.  Right Ear Hearing Loss

Service medical records reflect that the veterans hearing 
was normal at the time he entered active duty.  An audiogram 
in February 1966, however, revealed hearing loss in the 
veterans right ear.  In December 1985, the RO granted 
service connection for right ear hearing loss, and assigned a 
noncompensable (zero percent) evaluation from June 1985.  The 
veteran now claims that his right ear hearing loss is more 
severely disabling than reflected in the noncompensable 
evaluation.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating hearing impairment, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of unilateral hearing loss range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from hearing loss, the 
rating schedule establishes eleven auditory acuity levels, 
from level I for essentially normal acuity through level XI 
for profound deafness.  In situations where compensation has 
been granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R.   §§ 3.383(a)(3), 
4.14.  In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the compensable ear is at level X 
or XI.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 6101.

In connection with this claim, the veteran was afforded an 
audiological evaluation by the VA in July 1996.  The 
audiological readings, in decibels, at 500, 1000, 2000, 3000, 
and 4000 Hertz (Hz) were as follows: 15, 25, 45, 55, and 55, 
for an average of 42 in the right ear, and 10, 15, 25, 45, 
and 55, for an average of 35 in the left ear.  Speech 
recognition ability was at 84 percent in the right ear and 80 
percent in the left.  The diagnosis was moderate bilateral 
high frequency sensorineural loss.  The veteran indicated 
that he was interested in hearing aids.

In July 1997, the veteran was provided an additional 
audiological evaluation by John J. Rutledge, M.D., the 
results of which do not appear to differ in any significant 
degree from those obtained on the VA compensation examination 
described above.  This evaluation revealed pure tone 
thresholds in the right ear of 20, 35, 50, and 60 decibels at 
the 500, 1000, 2000, and 4000 Hz levels.  Speech recognition 
for the right ear was 100 percent. 

Applying the criteria found in 38 C.F.R. § 4.85 at Table VI 
to the veterans examination results yields a numerical 
category designation of level II for the right ear (between 
42 and 49 average pure tone decibel hearing loss, with 
between 84 and 90 percent of speech discrimination) and level 
I for the left ear, as the left ear is not service connected 
for hearing loss.  See 38 C.F.R. § 3.383(a)(3).  Entering the 
category designations for both ears into Table VII yields a 
disability percentage evaluation of zero percent, under 
Diagnostic Code 6100.  Accordingly, the Board can only 
conclude that the veterans right ear hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100, and an increased evaluation is 
therefore not warranted.

The Board has also considered statements by the veteran and 
his wife, including testimony presented at a hearing before a 
hearing officer at the RO in July 1997, that his service-
connected right ear hearing loss is more severely disabling 
than currently evaluated.  In support of this assertion, the 
veteran and his wife testified that he had difficulty 
understanding conversations, and that he was provided hearing 
aids by the VA.  However, as the veteran currently manifests 
level II hearing loss in his right ear while his left ear is 
not service connected, he is not entitled to a compensable 
evaluation for right ear hearing loss.  See 38 C.F.R. 
§§ 3.383(a)(3), 4.14, 4.87.  Since disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned for 
audiometric evaluations, the contentions by the veteran and 
his wife are insufficient to establish entitlement to an 
increased evaluation for right ear hearing loss.  See 
Lendenmann, Vet. App. at 349.  Here, the mechanical 
application clearly establishes a noncompensable disability 
evaluation under Diagnostic Code 6100. 

II.  Hemorrhoids

In December 1985, the RO denied service connection for 
hemorrhoids on the basis that service medical records 
revealed no such condition.  By a rating decision of April 
1993, however, the RO determined that its December 1985 
rating decision was based on clear and unmistakable error, as 
service medical records did, in fact, disclose treatment for 
internal hemorrhoids in October 1964.  In that decision, the 
RO assigned a noncompensable evaluation, effective from June 
1985, which has since remained in effect.

The veterans hemorrhoids were evaluated under Diagnostic 
Code 7337.  Under this provision, mild or moderate 
hemorrhoids warrant a noncompensable evaluation.  A 10 
percent evaluation is warranted where there are large or 
thrombotic hemorrhoids, irreducible, with excessive redundant 
tissue and evidencing frequent recurrences.  A 20 percent 
evaluation is warranted for hemorrhoids with persistent 
bleeding and secondary anemia, or with fissures.  See 
38 C.F.R. § 4.114, Diagnostic Code 7336.

In July 1996, the veteran was afforded a VA rating 
examination to determine the nature and severity of his 
hemorrhoids.  The veteran related that he did not think that 
he actually had hemorrhoids.  Rather, he indicated that he 
apparently had an unsuccessful colonoscopy approximately ten 
years ago, which was unable to penetrate beyond the 
midsection of the colon.  This procedure revealed polyps.  
According to the veteran, he was told by one physician that 
the polyps would ultimately become cancerous, while another 
physician told him that they would probably never cause 
problems.  Examination revealed hemorrhoid tags at 5 oclock 
and 7 oclock.  Internal rectal examination was entirely 
unremarkable.  The prostate was normal, and hemoccult was 
negative.  The veteran stated that he still had occasional 
rectal bleeding following a bowel movement.  His hemoglobin 
was 15.1 grams per deciliter.  The impression was evidence of 
external hemorrhoids; and no internal hemorrhoids palpated, 
but this does not rule out internal hemorrhoids.

In his VA Form 9 (Appeal to Board of Veterans Appeals) dated 
in March 1997, the veteran stated that his hemorrhoids were 
currently manifested by constant pain, irritation, and 
several occurrences of rectal bleeding.  During his July 1997 
hearing at the RO, however, the veteran offered no testimony 
regarding his hemorrhoids.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for the veterans hemorrhoids.  The Board 
acknowledges the veterans subjective complaints regarding 
his hemorrhoids, including pain and itching.  However, the VA 
examination report of July 1996 simply does not show that 
this condition is manifested by a hemorrhoid which is large 
or thrombotic, irreducible, with excessive redundant tissue, 
and evidencing frequent recurrences.  Moreover, even if the 
Board accepts the veterans claim that he experiences rectal 
bleeding, it has not been described as persistent, nor is 
there evidence of associated anemia or fissures.  Further, no 
other recent medical evidence has been submitted in support 
of this claim.  Based on these findings, the Board can only 
conclude that the veterans hemorrhoids are no more than mild 
or moderate under Diagnostic Code 7336.  Hence, the Board 
finds that the veterans hemorrhoids have been properly rated 
as noncompensably disabling under applicable schedular 
criteria.

III.  Skin Disorder

Service medical records show that the veteran was treated for 
various skin problems in service, including acne and 
abscesses.  By a rating decision of July 1983, the RO granted 
service connection for a skin disorder, and assigned a 
noncompensable evaluation effective from February 1983.

The veteran now claims that his service-connected skin 
disorder is more severely disabling than reflected in the 
noncompensable evaluation.  In connection with this claim, 
the veteran was afforded a dermatological examination by the 
VA in August 1996.  The examiner noted the veterans chronic 
history of nodulocystic acne on his back and other areas, 
which had a tendency to flare up and was marked by 
exacerbations.  At the time of the examination, the veteran 
had a few new lesions on his back that were described as 
erythematous and perifollicular, some of which contained pus.  
There was also postinflammatory hyperpigmentation and scars 
from previous lesions.  The diagnoses were (1) nodulocystic 
acne, active; (2) scars secondary to resolved acne; and (3) 
postinflammatory hyperpigmentation.  

During his hearing at the RO in July 1997, the veteran stated 
that his skin disorder was manifested by constant itching and 
breaking of the skin, which would cause liquid and blood to 
drain out.  In addition to his back, the veteran indicated 
that this problem had spread to his groin area.  As a result, 
his groin area was painful and raw, causing him to remain 
indoors without wearing clothes.  The veteran and his wife 
testified that he was on various medications for this 
disorder, including Gold Bond cream and antibiotics.  His 
wife also related that this disorder interfered with their 
sexual relationship, as the veteran was constantly scratching 
his groin area.  

Treatment reports from Dr. Rutledge show that the veteran was 
treated for his skin disorder in July 1997.  Examination 
revealed several active cystic acne pustules on the veterans 
trunk.  No further findings were reported.

The Board notes that the veterans skin disorder has been 
rated as analogous to eczema under Diagnostic Code 7806.  See 
38 C.F.R. §§ 4.20, 4.27.  Under this provision, a 
noncompensable evaluation is assigned for eczema manifested 
by slight, if any, exfoliation, exudation or itching, or on a 
nonexposed surface or small area.  A 10 percent evaluation is 
assigned where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

In applying the above criteria to the facts of this case, the 
Board finds that the veterans skin disorder is most 
consistent with a 10 percent evaluation under Diagnostic Code 
7806.  The Board notes that the veterans skin disorder is 
not shown to be manifested by exfoliation or exudation.  
However, the evidence does reflect that this disorder is 
productive of itching over an extensive area.  The August 
1996 VA examination report, for example, shows that the 
veteran had pus-filled lesions over his back, which the 
examiner characterized as erythematous and perifollicular.  
The Board also finds the testimony presented by the veteran 
and his wife to be credible, which maintains that the 
veterans skin disorder also covered his groin area, causing 
itching and irritation.  Accordingly, the Board finds that 
the evidence supports a 10 percent evaluation for the 
veterans skin disorder. 

In reaching this decision, the Board has also determined that 
the veterans skin disorder does not warrant an evaluation in 
excess of 10 percent under applicable schedular criteria.  In 
this regard, the medical evidence simply does not show that 
the veterans skin disorder is manifested by exudation or 
constant itching, extensive lesions or marked disfigurement.  
There is also no evidence that this disorder has produced 
systemic or nervous manifestations, nor is it shown to be 
exceptionally repugnant.  Hence, the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
under Diagnostic Code 7806. 

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his skin disorder.  In particular, the Board has considered 
whether a higher evaluation is warranted for the veterans 
scars on his back under Diagnostic Codes 7803 and 7804.  
However, 10 percent is the maximum rating assigned for scars 
under both of these code provisions.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.

IV.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the Courts holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  In the 
instant case, however, there has been no showing that the 
disabilities under consideration have caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise render impracticable the 
application of the regular schedular standards.  

In particular, the Board has considered the veterans 
testimony during his July 1997 hearing that his right ear 
hearing loss has made it difficult for him to get back in the 
work force.  He also related an incident in which he 
attempted to go back to work during the prior summer, but was 
forced to pull his truck to the side of the road because be 
forgot where he was going.  However, he did not indicate how 
this incident was related to his right ear hearing loss, or 
to any other service-connected disability.  In addition, the 
veteran also testified that his skin disorder precluded him 
from working because the medication he was on prevented him 
from tolerating prolonged exposure to sunlight.  He also 
indicated that this disorder was aggravated by bouncing 
around in his truck.  Other than these vague statements, 
however, the Board observes that the veteran has provided no 
details as to how any of his service-connected disabilities 
have caused marked interference with a specific job.  Under 
these circumstances, the Board determines that the criteria 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board also has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veterans claims, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990). 













ORDER

A compensable evaluation for right ear hearing loss is 
denied.

A compensable evaluation for hemorrhoids is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a 10 percent evaluation for a skin 
disorder is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 2 -
